Order filed November 16, 2012




                                         In The

                       Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00906-CV
                                   ____________

                            RONALD DUNCAN, Appellant

                                           V.

              MEMORIAL HERMAN HOSPITAL SYSTEM, Appellee


                       On Appeal from County Court at Law No 5
                              Montgomery County, Texas
                        Trial Court Cause No. 12-05-05767-CV


                                        ORDER

       Appellant's brief was due October 29, 2012. No brief or motion for extension of
time has been filed.

       Unless appellant submits his brief, and a motion reasonably explaining why the
brief was late, to the clerk of this court on or before December 17, 2012, the court will
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                         PER CURIAM